Case 6:18,

| Deeran Desnpanoe.

3A sete.
cr-00131-CEM-LRH Document 104 Filed 02/21/20 Page 1 of 2 PagelD 885

 

 
 

OAH

NM | Cher no: 65g - CPx IIFORL ALON.

Uninen States .

Motion Pequesiinty; CLAPLPLCAIION .

 

 

I ty undies Signact. Clterdten) Deeran OBnPande Oppicaing to Prose
quar dw following Aajemation {oem dhe Court-,- Aiecetty because my
“appsokd Counsel , 1S *uting fo Contact, adwse. nd Counsel. me tithes Through
mail Cseupendice Gr. Fhrough Reighorns - My repuotal af dons do reconcile. the
(on tits Crh See advice opera Counsel hove faite. Hone my Her to Sexe
‘a foumabion rom the. Coun cathy.

), Iethen cleo my. Oni eos time Grovts Thering , fo Gpply fe mae uncle
haba opus...

zg). tha 45 my Oppiearhn [ox reel unadss TF. W8.C Rest due tin dhe
(oust -

3), Using what Fed. Pute ¢ ovine , has Goveroaney Gaited any God
— OM evidkan to my (ou indtading Sereanchatt and efter material evicbne.,

4), How con I )» © badger t- Pasnes in Aedisat Prcon wQuat aad

t Gecese envidunte tn my Coie.

 

i
{
'
|
'

L alko vemust- fe Court , tr cn Sod me a Cepy
q 3 docket Sher, ae att Hi docemr I posseusect in my propery

Page JQ)

 
Case 6:18-cr-00131-CEM-LRH Documert 108"iled 02/21/20 Page 2 of 2 PagelD.886

an

hor ben ler by BoP. Tom Shu cwwoiting a Mapes jon, B.o.P and
my TeMuURLE- by my Appointed Count fo Sendh me & - Copy, 4 att documents .
Requating Co ex pect kch 76 pone. bo my ope

Please Mank Pe Casreypenden ce 3 lego Or spel tna) oh re my
Ce | privy. Gad... Haga - gh wo

linn iy By
(a eek IM

Pe, Foose —oie.

Unser Staret Penseerrtandy
Py, Box 24500 -.
Tucson , Az. Eoes4.

 

Page @
